UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 03-4526
LARRY EUGENE CASON, JR., a/k/a
Woo Baby,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-02-375)

                      Submitted: April 2, 2004

                      Decided: April 21, 2004

   Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

James Edward Quander, Jr., Winston-Salem, North Carolina, for
Appellant. Randall Stuart Galyon, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. CASON
                             OPINION

PER CURIAM:

   Larry Eugene Cason, Jr., appeals his conviction pursuant to a guilty
plea and 240-month sentence for one count of possession with intent
to distribute cocaine base, in violation of 21 U.S.C. § 841(a)(1),
(b)(1)(A) (2000). Counsel has filed a brief pursuant to Anders v. Cali-
fornia, 386 U.S. 738 (1967), in which he states there are no meritori-
ous issues for appeal, but presenting one issue for review. Cason has
filed a supplemental pro se brief raising several issues. We grant
Cason’s motion to file an additional amended supplemental brief and
have considered the issue raised in it. For the reasons stated below,
we affirm.

   Cason claims the district court did not comply with Fed. R. Crim.
P. 11 in conducting the guilty plea colloquy. This court generally
reviews the adequacy of a guilty plea proceeding de novo. See United
States v. Damon, 191 F.3d 561, 564 n.2 (4th Cir. 1999) (citing United
States v. Goins, 51 F.3d 400, 402 (4th Cir. 1995)). Rule 11 violations,
however, are reviewed under a harmless error standard. See id. Any
variance from the Rule 11 requirements that does not affect the sub-
stantial rights of the defendant is disregarded. See Fed. R. Crim. P.
11(h); United States v. DeFusco, 949 F.2d 114, 117 (4th Cir. 1991).
We have reviewed the thorough colloquy and find no reversible error.

   Cason, through counsel and again in his supplemental brief, claims
the district court erred in denying his motion to withdraw his guilty
plea. The denial of a motion to withdraw a guilty plea is reviewed for
abuse of discretion. United States v. Ubakanma, 215 F.3d 421, 424
(4th Cir. 2000). A defendant does not have an absolute right to with-
draw a guilty plea. United States v. Moore, 931 F.2d 245, 248 (4th
Cir. 1991). Rather, a defendant bears the burden of demonstrating that
a "fair and just reason" supports his request to withdraw his plea. Id.
Factors considered in determining whether a defendant has shown a
fair and just reason for withdrawing his guilty plea include:

    (1) whether the defendant has offered credible evidence that
    his plea was not knowing or not voluntary, (2) whether the
    defendant has credibly asserted his legal innocence, (3)
                        UNITED STATES v. CASON                         3
      whether there has been a delay between the entering of the
      plea and the filing of the motion, (4) whether defendant has
      had close assistance of competent counsel, (5) whether with-
      drawal will cause prejudice to the government, and (6)
      whether it will inconvenience the court and waste judicial
      resources.

Id.

   Although all the factors in Moore must be given appropriate
weight, the central question is whether the Rule 11 hearing was prop-
erly conducted. United States v. Puckett, 61 F.3d 1092, 1099 (4th Cir.
1995). This court closely scrutinizes the Rule 11 colloquy and has
emphasized that an appropriately conducted guilty plea proceeding
raises a strong presumption that the plea is final and binding. United
States v. Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992). We conclude
that the district court did not abuse its discretion in denying Cason’s
motion.

   Cason contends that he was denied the right to counsel when the
district court did not continue the hearing on his motion to withdraw
his guilty plea so that Cason could obtain new counsel. A district
court’s denial of a motion for continuance to allow substitution of
counsel when a defendant seeks to withdraw a plea is subject to
review for abuse of discretion. United States v. Attar, 38 F.3d 727,
735 (4th Cir. 1994). Cason did not move for a continuance, and thus
argues that the court should have continued the hearing sua sponte.
We conclude that the district court did not abuse its discretion in fail-
ing to do so.

   Next, Cason claims that the district court denied him the right to
counsel when it prevented him from consulting with counsel in the
midst of his testimony at sentencing. We find this situation to be con-
trolled by Perry v. Leeke, 488 U.S. 272 (1989), and find that Cason
had no right to consult with counsel during his own testimony.
Accordingly, the district court did not err.

  Finally, Cason raises several additional claims of error. However,
Cason’s plea agreement contained a waiver of appellate rights. A
defendant may waive the right to appeal if that waiver is a knowing
4                      UNITED STATES v. CASON
and intelligent decision to forgo the right to appeal. United States v.
Broughton-Jones, 71 F.3d 1143, 1146 (4th Cir. 1995). To determine
whether a waiver is knowing and intelligent, this court examines the
background, experience, and conduct of the defendant. Id. Generally,
if the district court fully questions a defendant regarding the waiver
of his right to appeal during a Fed. R. Crim. P. 11 colloquy, the
waiver is both valid and enforceable. United States v. Wessells, 936
F.2d 165, 167-68 (4th Cir. 1991); United States v. Wiggins, 905 F.2d
51, 53-54 (4th Cir. 1990). The district court established that Cason
understood he was forgoing the right to appeal, and Cason has not
shown that the waiver should not be enforced against him. Therefore,
the waiver bars our review of any of his remaining claims.

  Accordingly, we affirm Cason’s conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                          AFFIRMED